Detailed Action                                                                                                                                                                                                      
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Drawings
	Per applicant’s newly filed drawings, filed 12 May 2022, the support in the original disclosure for figure 6 (specifically the coil) is found in the original specification, filed 15 October 2019, in the last paragraph of page 9.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenny Knox on 14 June 2022
IN THE CLAIMS, cancel claims 20 – 23
IN THE CLAIMS, amend claims 1 – 2, 4, 10 – 12, and 14 – 17 as follows: 
IN THE CLAIMS, add new claims 24 – 30 as follows: 

1. 	(Currently Amended) A reactor for agitation of fluids, comprising:
an agitation chamber;
an impeller configured for agitation that comprises a motor, a shaft, and a plurality of blades fixed on the shaft; 
a plurality of coils; and
a plurality of baffles comprising at least a first baffle and a second baffle on opposing sides of the agitation chamber, each extending vertically along a longitudinal axis of sidewalls of the agitation chamber, each of the first baffle and the second baffle having a side coupled to the sidewalls of the agitation chamber and a bottom coupled to abottom surface of the agitation chamber, the first baffle and the second baffle each having a triangular cross-section with sharp edges
the triangular cross-section resembles a prism across the cross-section;
the plurality of baffles have a varying width with a width gradient in the range of 0.03- 0.08 increasing from the top edge to the bottom coupled to the bottom surface, such that an area of contact with moving fluid varies from the top to the bottom of the agitation chamber; and
the sharp edges of the plurality of baffles point towards the impeller, such that the sharp edges of the plurality of baffles are operable to cut a flux of fluid under circulation to produce turbulence, and divide a portion of the fluid impinging at the sharp edge in two opposite directions which impinge on the sidewalls of the agitation chamber and rebound back to the impeller and the blades.

2. 	(Currently Amended) Thereactor of claim 1, wherein the fluid is a non-newtonian fluid.

4. 	(Currently Amended) Thereactor of claim 1, wherein the motor of the impeller is connected at one end of the shaft and the blades are connected at another end of the shaft. 

10. 	(Currently Amended) Thereactor of claim 1, wherein the plurality of baffles are made of at least one of: polymer, steel, alloys, and glass.

11. 	(Currently Amended) Thereactor of claim 1, wherein the plurality of bafflesare spaced at a predefined interval between 30° to 180° on the sidewalls of the agitation chamber

12. 	(Currently Amended) Thereactor of claim 1, wherein the plurality of baffles are configured to enhance and aid a mixing rate, a cooling rate, and a heating rate of fluids.

14. 	(Currently Amended) Thereactor of claim 1, wherein:
the agitation chamber has a cylindrical shape, a spherical shape, or a cuboidal shape; and
the agitation chamber is made of stainless steel or fiber glass.

15. 	(Currently Amended) The reactor of claim 1, wherein each of the plurality of baffles protrude from sidewalls of the agitation chamber at a predetermined angle, wherein the predetermined angle is 45° or 90° 

16. 	(Currently Amended) Thereactor of claim 1, further comprising a speed regulator and a tachometer, the speed 

17. 	(Currently Amended) A method for agitation of fluids, comprising:
providing an agitating reactor, the agitatingreactor comprising:
an agitation chamber;
an impeller configured for agitation that comprises a motor, a shaft, and a plurality of blades fixed on the shaft; 
a plurality of coils; and
a plurality of baffles comprising at least a first baffle and a second baffle on opposing sides of the agitation chamber, each extending vertically along a longitudinal axis of sidewalls of the agitation chamber, each of the first baffle and the second baffle having a side coupled to the sidewalls of the agitation chamber and a bottom coupled to abottom surface of the agitation chamber, the first baffle and the second baffle each having a triangular cross-section with sharp edges
the triangular cross-section resembles a prism across the cross-section;
the plurality of baffles have a varying width with a width gradient in the range of 0.03-0.08 increasing from the top edge to the bottom coupled to the bottom surface, such that an area of contact with moving fluid varies from the top to the bottom of the agitation chamber; and
the sharp edges of the plurality of baffles point towards the impeller, such that the sharp edges of the plurality of baffles are operable to cut a flux of fluid under circulation to produce turbulence, and divide a portion of the fluid impinging at the sharp edge in two opposite directions which impinge on the sidewalls of the agitation chamber and rebound back to the impeller and the blades.

20-23.	(Canceled)

24. 	(New) The method of claim 17, wherein the fluid is a non-newtonian fluid.

25. 	(New) The method of claim 17, wherein the motor of the impeller is connected at one end of the shaft and the blades are connected at another end of the shaft. 

26. 	(New) The method of claim 17, wherein the plurality of baffles are made of at least one of: polymer, steel, alloys, and glass.

27. 	(New) The method of claim 17, wherein the plurality of baffles are spaced at a predefined interval between 30° to 180° on the sidewalls of the agitation chamber.
28. 	(New) The method of claim 18, further comprising enhancing and aiding at least one of a mixing rate, a cooling rate, and a heating rate of fluids using the plurality of baffles.

29. 	(New) The method of claim 17, wherein:
the agitation chamber has a cylindrical shape, a spherical shape, or a cuboidal shape; and
the agitation chamber is made of stainless steel or fiber glass.

30.	(New) The method of claim 17, wherein each of the plurality of baffles protrude from sidewalls of the agitation chamber at a predetermined angle, wherein the predetermined angle is 45° or 90°.

Allowable Subject Matter
Claims 1 – 2, 4, 10 – 12, 14 – 19, and 24 – 30
The following is an examiner’s statement of reasons for allowance: 

U.S. 2013/0089925(A1) to Damren et al. teaches a mixing container with triangular cross-section baffles on the sidewalls, running the longitudinal length of the container; and a plurality of coils (figures 3 & 7). Regarding Claims 1 and 17, Damren is silent on said baffles having a tapering or increasing cross sectional width running from top to bottom of the container. 

U.S. 2016/0317983(A1) to Jones teaches a baffled donut apparatus for use in a system and method for forming gypsum board. The baffles of the donut apparatus taper in width along a longitudinal length of the donut. Regarding Claims 1 and 17, Jones is silent on the baffles increasing in cross-sectional width from top to bottom of the apparatus, rather the baffles decrease in cross-sectional width running from top to bottom. Jones is also silent on the gradient of width change. It is also unclear how one of ordinary skill would find the teachings of Jones and the instant case to be analogous.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774